Citation Nr: 0836739	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for head injury 
residuals.  

2.  Entitlement to service connection for a right leg 
disability.  

3.  Entitlement to service connection for a right foot 
disability.  

4.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to 
April 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In May 2008, the Board remanded this case so that the veteran 
could be afforded a hearing.  The veteran presented testimony 
at a Travel Board hearing chaired by the undersigned Veterans 
Law Judge in July 2008.  A transcript of the hearing is 
associated with the claims file.  This case has since been 
returned to the Board for further appellate action.

At the July 2008 hearing, subsequent to the Board's May 2008 
remand, the issue of entitlement to service connection for a 
right and left breast disability was withdrawn by the 
veteran.  

The issues of entitlement to service connection for 
disabilities of the right leg, right foot, and left knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Head injury residuals were not present in service and are not 
etiologically related to service. 

CONCLUSION OF LAW

Head injury residuals were not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for head injury 
residuals.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with VCAA notice by letter mailed 
in May 2004, prior to its initial adjudication of the claim.  
Although notice of the evidence necessary to establish 
disability ratings and effective dates was not sent until 
March 2006, after the initial adjudication, following the 
provision of such notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in July 2006.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

The Board also notes that pertinent VA medical records have 
been obtained.  However, some of the veteran's service 
treatment records could not be located.  The Court has held 
that BVA has a heightened duty to assist in a case where the 
service medical records are presumed destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the 
Board does not believe that any additional assistance on the 
part of VA is likely to produce a more favorable outcome.  
The veteran was informed that service treatment records prior 
to 1984 were not of record, and she was asked to submit any 
copies in her possession.  Indeed, the veteran submitted 
copies of her service treatment records, which she contends 
document a head injury in service.  The Board has reviewed 
those records and can find no reference to such injury.  

The Board also notes that a VA examination has not been 
conducted with respect to the issue decided here.  The VCAA 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, not only do the service treatment records not show an 
injury or disease in service, but the post-service evidence 
does not establish any current head injury residuals that may 
be related to service.  The veteran was treated on several 
occasions for headaches in service, but was noted to have no 
history of head trauma.  Therefore, the Board concludes that 
there is no reasonable possibility that a VA examination and 
medical opinion would aid in deciding the claim.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The claim of entitlement to service connection for head 
injury residuals is being denied because the evidence does 
not establish any current disability.  

It is now well-settled law, that in order to be granted 
service connection, a claimant must first have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  

Laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
the veteran is competent to describe her current 
symptomatology, such as headaches, symptoms alone, without a 
finding of an underlying disorder, cannot support a grant of 
service-connection.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

As discussed in the VCAA section above, service treatment 
records submitted by the veteran do not substantiate her 
contentions with respect to a head injury.  Moreover, there 
is no medical opinion of record that purports to relate any 
current disability to a head injury in service.  

The Board therefore concludes that the evidence is not in 
approximate balance, but preponderates against the claim.  As 
such, service connection for head injury residuals is not in 
order. 


ORDER

Entitlement to service connection for the residuals of head 
injury is denied.  


REMAND

Entitlement to service connection for a right leg disability

Entitlement to service connection for a right foot disability

Entitlement to service connection for a left knee disability

The Board is remanding the issues of entitlement to service 
connection for disabilities of the left knee, right foot, and 
right leg, so that a medical nexus opinion can be obtained.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

Here, with respect to the left knee, the service treatment 
records contain a finding of bilateral chondromalacia 
patellae in March 1991.  The veteran has post-service 
diagnoses of medial and lateral meniscus tears, as well as 
chondromalacia of the patellofemoral joint.  The veteran 
contends that she experienced symptoms of left knee pain in 
service, and has experienced such symptoms continuously since 
service, as well as currently.  Therefore, the criteria of 38 
C.F.R. § 3.159(c)(4) are met.

With respect to the right foot and leg, the record contains 
current diagnoses of plantar fasciitis, posterior tibial 
tendonitis, thrombophlebitis, and current symptomatology of 
pain and swelling.  Although service treatment records do not 
show any discrete injury of the right foot or leg, they do 
show treatment for injury to the right knee.  The veteran is 
service connected for a right knee disorder.  Significantly, 
an August 2007 QTC examination contains a finding that there 
are signs of abnormal weight bearing on both feet.  The 
veteran was said to have an abnormal gait, with limping on 
the right leg.  While the evidence of record does not clearly 
implicate the veteran's right knee in causation or 
aggravation of disabilities of the right foot and leg, the 
Board finds that the criteria of 38 C.F.R. § 3.159(c)(4) are 
met, and a medical opinion on secondary causation is 
warranted.  

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO or the AMC should send the 
veteran a letter requesting her to provide 
any outstanding evidence pertaining to 
treatment or evaluation of her left knee, 
right leg, and right foot during the 
period of this claim, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on her behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination or examinations by a 
physician or physicians with appropriate 
expertise to determine the nature and 
etiology of any current disability of the 
left knee, right leg, and right foot.  The 
claims folder must be made available to 
and reviewed by the examiner(s).  All 
indicated studies should be performed.  

The examiner(s) should elicit from the 
veteran all complaints pertaining to the 
left knee, right leg, and right foot, and 
should identify all currently supported 
diagnoses pertaining to those complaints.  

For each diagnosis identified, if any, the 
examiner(s) should provide an opinion as 
to whether there is a 50 percent or better 
probability that such diagnosis is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by her service-
connected right knee or right ankle 
disorders.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate these three remanded claims.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, she 
and her representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


